DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 5/27/2022 is acknowledged.
Claims 7, 8 and 10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13 and 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/19/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Claims 7, 8, 10, 13 and 14 are examined on the merits.

Claim Objections
(New Objection) Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


(New Rejection) Claims 7, 8, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7, 13 and 14 recite the “wherein the severe fever with thrombocytopenia syndrome virus or the gene thereof comprises:
(i) a 1447-th amino acid of a protein expressed in ORF (6255bp) of an L gene thereof is
valine or a 1913-rd amino acid thereof is lysine, wherein a 83-rd amino acid of a protein
expressed in ORF (3222bp) of an M gene thereof is tyrosine, or a 404-th amino acid thereof is
threonine or a 904-th amino acid thereof is valine,
(ii) the 1447-th amino acid of the protein expressed in ORF (6255bp) of the L gene
thereof is isoleucine or the 1913-rd amino acid thereof is arginine, wherein the 83-rd amino acid
of the protein expressed in ORF (3222bp) of the M gene is phenylalanine, the 404-th amino acid
thereof is threonine or the 904-th amino acid thereof is isoleucine, or
(iii) the 1447-th amino acid of the protein expressed in ORF (6255bp) of the L gene
thereof is isoleucine or the 1913-rd amino acid thereof is arginine, wherein the 83-rd amino acid
of the protein expressed in ORF (3222bp) of the M gene thereof is tyrosine, the 404-th amino
acid thereof is alanine or the 904-th amino acid thereof is isoleucine.”
	While each claim appears to require specific amino acids at positions 1447 or 1913 of the L gene encoded protein and specific amino acid at positions 83, 404 or 904 of the M gene of the severe fever with thrombocytopenia syndrome virus, the claims do not appear to require an L gene and M gene of said virus.  Therefore, it is unclear if the claims require only proteins with these amino acid positions or the genes and ORF that encode the corresponding proteins of a severe fever with thrombocytopenia syndrome virus. 
These indefinite limitations would be clarified if the claims were amended as follows:
“wherein the severe fever with thrombocytopenia syndrome virus or the gene thereof comprises:
(i) a L gene that encodes a protein with a valine at amino acid position 1447 amino or a lysine at amino acid position 1913, and a M gene that encodes a tyrosine at amino acid position 83 or a threonine at amino acid position 404 or a valine at amino acid position 904,
 (ii) a L gene that encodes a protein with a isoleucine at amino acid position 1447 amino or a arginine at amino acid position 1913, and a M gene that encodes a phenylalanine at amino acid position 83 or a threonine at amino acid position 404 or a isoleucine at amino acid position 904, or
 (iii) a L gene that encodes a protein with a isoleucine at amino acid position 1447 amino or a arginine at amino acid position 1913, and a M gene that encodes a tyrosine at amino acid position 83 or a alanine at amino acid position 404 or a isoleucine at amino acid position 904.”

In addition, the claims refer to amino acid positions of proteins encoded by the L and M gene of a severe fever with thrombocytopenia syndrome virus.  However, it is unclear if these encoded proteins are full-length or fragments.  Therefore, it is suggested that applicants amend the claims to recite a corresponding SEQ ID NO: for each encoded protein to clarify where each amino acid position is.   
Claim 8 is also rejected since it depends from claim 7, but does not remedy this deficiency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648